Title: From James Madison to George Blake, 2 July 1806
From: Madison, James
To: Blake, George



Sir.
Department of State, July 2. 1806.

The Consul of the United States at the Cape of Good Hope, has informed me, that it appeared from an inspection of the log-book of the Ship Charles & Harriet of of Newport, Rhode Island, that on the 30 Novr. last, the Ship Juliana of Boston, Capt. Nicholls, sailed from Mosambique, with a Cargo of Slaves, for Monte Video, in South America.  Should you be able to procure the necessary evidence, I request you to enter prosecutions agt. the persons & property becoming liable to them.  I am &c.

James Madison

